UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-K/A (Mark One) þ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December28, 2008 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF For the transition period from to Commission file number:0000-26734 SANDISK CORPORATION (Exact name of registrant as specified in its charter) Delaware 77-0191793 (State or other jurisdiction of incorporation or organization) (I.R.S.Employer Identification No.) 601 McCarthy Blvd. Milpitas, California 95035 (Address of principal executive offices) (Zip Code) (408) 801-1000 (Registrant’s telephone number, including area code) Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, $0.001 par value; Rights to Purchase Series A Junior Participating Preferred Stock NASDAQ Global Select Market Securities registered pursuant to Section 12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.YesþNo¨ Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Exchange Act.Yes¨Noþ Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesþNo¨ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form10-K or any amendment to this Form 10-K.¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definitions of “large accelerated filer,” “accelerated filer,” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filerþ Accelerated filer¨ Non accelerated filer¨ Smaller reporting company¨ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Noþ As of June29, 2008, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant was $3,426,356,806 based on the closing sale price as reported on the NASDAQ Global Select Market. Indicate the number of shares outstanding of each of the issuer’s classes of common stock, as of the latest practicable date. Class Outstanding at January30, 2009 Common Stock, $0.001 par value per share 226,149,437 shares DOCUMENTS INCORPORATED BY REFERENCE Document Parts Into Which Incorporated Annual Report to Stockholders for the Fiscal Year Ended December28, 2008(Annual Report) Parts I, II, and IV Proxy Statement for the Annual Meeting of Stockholders to be held May27,2009 (Proxy Statement) Part III Amendment No. 1 to the Annual Report on Form 10-K For the Year Ended December 28, 2008 EXPLANATORY NOTE SanDisk Corporation (the “Company”) is filing this Amendment No. 1 to its Annual Report on Form 10-K for the year ended December 28, 2008, which was originally filed on February 25, 2009 (the “Original 10-K”), to correct a clerical error in which a number was placed in the wrong table in the Company’s Notes to Consolidated Financial Statements. The Company: revised Note 3, “Investments and Fair Value Measurements,” to eliminate $5,714,000 as derivative liabilities in Significant Unobservable Input (Level 3) in thefirst table on page F-15; and revised Note 6, “Derivatives and Hedging Activities,” to include $5,714,000 as foreign exchange contracts not designated in Derivative Liabilities Reported in Other Current Accrued Liabilities for the year ended December 30, 2007 in thefirst table on page F-22. Except for the foregoing amended items, all of the information provided in this Form 10-K/A is unchanged from the Original 10-K. SANDISK
